UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-1455



JOHN D. HORTON,

                                                 Plaintiff - Appellant,

             versus


JAMES ANTHONY MARTIN; MATTHEW COAKLEY; WILLIAM
WEBB, Honorable; ANNE HAYES; MALCOLM J.
HOWARD, Honorable; GEOFFREY HOSFORD,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-04-976)


Submitted:    August 25, 2005                 Decided:   August 31, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John D. Horton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           John   D.   Horton   appeals   the   district   court’s    order

dismissing his civil action.      We have reviewed the record and find

that this appeal is frivolous.     Accordingly, we dismiss the appeal

for the reasons stated by the district court.              See Horton v.

Martin, No. CA-04-976 (E.D.N.C. Mar. 25, 2005).         We dispense with

oral   argument   because   the   facts   and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               DISMISSED




                                  - 2 -